Title: To George Washington from James Muir, 12 February 1794
From: Muir, James
To: Washington, George


          
            Sir
            Alexandria [Va.] 12th February 1794
          
          I am directed by the Trustees of the Alexandria academy to write you with respect to
            the donation which you give yearly for the education of a certain number of poor
            Children in this place.
          The Trustees have supplied the School where these Children are taught with Teachers
            during last year. We have been unfortunate. The sickness of one Teacher, Ill behaviour
            of another, and peculiar situation of a Third, have necessitated us to change the
            Teacher oftener than has been for the benifit of the School. At
            present however we are happy in a Teacher who gives Satisfaction.
          The number you design for education has not during the year, nor is it now complete.
            The deficiency is not more than Two or Three. None have been refused admission who
            appeared to the Trustees objects of this Charity.
          It is the duty of the Trustees, to settle about this Time with the Teacher, or Teachers
            for their labours during the Past year. Your donation will enable us to do so which you
            will be pleased to order when and in what manner you shall think best. It would be a
            convenience to the Teacher were the donation given quarterly. Upon this point the
            Trustees wish to know your inclination.
          The Academy is not in so flourishing a state as we could wish, owing to various causes.
            these the Trustees are labouring to remove. a little time will discover how far their
            labours are successful. with great respect your H. Sert
          
            James Muir
          
        